Name: Commission Regulation (EEC) No 1504/87 of 27 May 1987 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5 . 87 Official Journal of the European Communities No L 141 / 15 COMMISSION REGULATION (EEC) No 1504/87 of 27 May 1987 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to the Act of Accession of Spain and Portugal, Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1173/87 (4), the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 5 (3) thereof, Whereas the necessary, adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder as last amended by Regulation (EEC) No 1325/87 (*); Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas the Council has not yet adopted the guide price for the 1987/88 marketing year ; whereas the Commis ­ sion, in virtue of the powers conferred on it by the Treaty, must take the necessary measures to ensure that the common agricultural policy continues to operate in the dried fodder sector and, in particular, that the abovemen ­ tioned supplementary aid continues to be granted ; Whereas, when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1 1 1 7/78 can be used to determine the average world market price, it is to be determined from offers on the world market of, and quotations on, the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas, in order to determine the rate of supplementary aid, calculations should be based, on the one hand, on a price equal to the guide price fixed for the 1986/87 marketing year and, on the other hand, on percentages similar to those fixed for that marketing year under Article 5 (2) of Regulation (EEC) No 1117/78 ; Whereas, since the intervention price for barley in 1987/88 was not available, the amounts of aid for the months concerned, where advance fixing takes place, were fixed on the basis of Commission proposals to the Council ; whereas those amounts , must be applied on a provisional basis and must be confirmed or replaced when the 1987/88 prices are known ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price, this price is deter ­ mined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; (3) OJ No L 171 , 28 . 6 . 1978 , p . 1 . (4) O) No L 218 , 27. 7 . 1982, p . 2. O OJ No L 179, 1 . 7. 1978, p. 10 . O OJ No L 125, 14. 5. 1987, p . 24. (  ) OJ No L 142, 30 . 5. 1978 , p . 1 . 0 OJ No L 171 , 28 . 6 . 1986, p . 4. No L 141 /16 Official Journal of the European Communities 30 . 5 . 87 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, under Article 11 of Regulation (EEC) No 1417/78, when forward prices differ from that applying in the month when the application is lodged, the supple ­ mentary aid rate is adjusted by a correcting amount calcu ­ lated from the trend of forward prices ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 1315/85 (') ; whereas when for one of the months follo ­ wing that of the introduction of supplementary aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regula ­ tion (EEC) No 1417/78, the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months follo ­ wing that of the introduction of supplementary aid, the average forward world market prices cannot be deter ­ mined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78, the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the incidence of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1 528/78 , the corrective amount must be fixed for the month or months in question at a level such that the supplementary aid is equal to zero ; HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ; 2 . The amounts of aid shall be confirmed or replaced with effect from 1 June 1987 to take account of the Council decisions applicable for the 1987/88 marketing year.  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of Article 2 (') OJ No L 137, 27. 5. 1985, p . 28 . (2) OJ No L 164, 24 . 6 . 1985, p . 1 . This Regulation shall enter into force on 1 June 1987. 30 . 5. 87 Official Journal of the European Communities No L 141 / 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 27 May 1987 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 June 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Additional aid 78,858 0 99,\ 63 0 100,918 0 39,429 0 49,582 0 . 50,459 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) July 1987 (') 74,200 94,400 96,260 37,100 47,200 48,130 August 1987 (') 74,200 94,400 96,260 37,100 47,200 48,130 September 1987 (') 73,481 93,665 95,541 36,741 46,833 47,771 October 1987 0 73,481 93,665 95,541 36,741 46,833 47,771 November 1987 0 72,907 93,078 94,967 36,454 46,539 47,484 December 1987 0 72,907 93,078 94,967 36,454 46,539 47,484 January 1988 0 72,548 92,71 1 94,608 36,274 46,356 47,304 February 1988 (') 72,548 92,71 1 94,608 36,274 46,356 47,304 March 1988 0 72,548 92,71 1 94,608 36,274 46,356 47,304 (') Subject to the Council decision on the prices and related measures for the 1987/88 marketing year.